Citation Nr: 9925311	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  97-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for left ear hearing 
loss.  

2. Entitlement to service connection for tinnitus


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from December 1968 to November 
1970.

The Board notes that the veteran has timely perfected an 
appeal on the issue of entitlement to a temporary total 
evaluation due to hospital treatment for a service-connected 
disability under 38 C.F.R. § 4.29.  The veteran indicated 
that the period at issued was from June 23, 1995 to October 
25, 1995.  By rating decision in December 1996, the RO 
granted a total rating under 38 C.F.R. § 4.29 for the period 
from May 30, 1995 to June 30, 1995 and a 100 percent 
evaluation for post-traumatic stress disorder, effective from 
July 1, 1995.  The December 1996 decision represented a full 
grant of benefits sought with respect to the veteran's claim 
of entitlement to a temporary total rating for the period of 
June to October 1995.  He has not asked that this matter be 
the subject of further adjudication.  


REMAND

By rating decision in July 1996, the RO denied service 
connection for left ear hearing loss.  The Board recognizes 
the veteran's letter of September 31, 1996, to a member of 
Senator Barbara Boxer's staff, received at the Oakland RO on 
October 15, 1996, as a notice of disagreement as to the issue 
of service connection for left ear hearing loss.  The RO has 
not issued a statement of the case on this issue.

The Board notes that the veteran filed a timely notice of 
disagreement on the issue of service connection for tinnitus 
in May 1996.  A statement of the case was issued in October 
1996.  Although the veteran filed a VA Form 9 in December 
1996, he made no mention in that document of tinnitus or 
ringing in his ears.  The veteran noted only an intention to 
appeal the issues of entitlement to a temporary total 
disability rating under 38 C.F.R. § 4.29 (1998), and 
entitlement to service connection for hearing loss.  An 
appeal consists of a timely filed notice of disagreement in 
writing an, after a statement of the case has been furnished, 
a timely filed substantive appeal.  38 C.F.R. § 20.200 
(1998).  A substantive appeal must either indicate that the 
appeal is being perfected as to all issues addressed in the 
statement of the case, or must specifically identify the 
issues appealed.  38 C.F.R. § 20.202 (1998).  A substantive 
appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mailed the statement of the 
case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1998).  Therefore, to timely perfect 
his appeal, the veteran needed to submit a substantive appeal 
prior to March 28, 1997.  Although the veteran repeatedly 
noted disagreement with the denial of service connection for 
hearing loss, neither the veteran nor his representative made 
any further mention of tinnitus or ringing in the ears within 
that period.  

The veteran should be afforded the opportunity to present 
evidence and argument whether he has filed a valid 
substantive appeal with regard to the issue of service 
connection for tinnitus.  See March v. West, 11 Vet. App. 468 
(1998).  VA General Counsel has stated that, when the Board 
discovers in the first instance that no substantive appeal 
has been filed in a case certified to the Board for appellate 
review, it may dismiss the appeal.  However, the Board should 
afford the veteran appropriate procedural protections to 
assure adequate notice and the opportunity to be heard on the 
question of a valid substantive appeal.  VAOPGCPREC 9-99 
(Aug. 19, 1999).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should issue a statement of the 
case on the issue of service connection 
for left ear hearing loss which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision denying service connection for 
left ear hearing loss.  The veteran 
should then be afforded the applicable 
time period in which to respond.  
2. The veteran and his representative should 
be afforded a reasonable period to submit 
evidence and argument on whether a timely 
substantive appeal has been submitted on 
the issue of service connection for 
tinnitus.  Thereafter, the RO should make 
a formal adjudication on the matter of 
whether a timely substantive appeal has 
been submitted on the issue of service 
connection for tinnitus.  

3. If it is determined by the RO that a 
timely substantive appeal has not been 
submitted on the tinnitus issue, the 
veteran and his representative should be 
informed of the right to file a notice of 
disagreement with that determination.  If 
a notice of disagreement is received, 
appropriate appellate procedures should 
be followed.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




